The People's Republic of Mozambique is deeply distressed by the loss of life, the number of afflicted persons and the enormous destruction wrought by the earthquakes which, on 19 and 20 September 1985 struck various regions of Mexico, especially its capital. At this time of sorrow and mourning, we would like to express our heartfelt solidarity and support to the Government and people of Mexico.
I am addressing this Assembly on a date of profound and joyous significance for the Mozambican people. Just 21 years ago, on 25 September 1964, the Mozambique Liberation Front proclaimed general armed insurrection against colonialism. On that day the weapons of the freedom fighters opened the road that was to lead to our independence 11 years later. We recall this historic date for our people so that we may also praise the role played by the United Nations in support of the just liberation struggle of oppressed peoples.
With the achievement of our hard-won independence the Mozambican nation could also realize another of its deepest aspirations - that of joining the community of sovereign nations of the world and participating in the search for understanding, co-operation and harmonious relations between peoples and States.
Ten years have passed since our independence. We are justifiably proud to say that during this period the People's Republic of Mozambique has been able to establish and consolidate relations with almost all countries and increase its active participation in the united Nations system. In greeting the delegations attending this fortieth session of the United Nations General Assembly, we hail the spirit that guides the international community's most universal forum: the common effort to solve the problems that humanity still faces.
On behalf of the People's Republic of Mozambique, I congratulate you, Sir, on your unanimous election to the presidency of the fortieth session of the United Nations General Assembly. To preside over the supreme body of our Organization in a period characterized by heightened tension and conflicts in various parts of the world is a heavy responsibility. We are confident that with your long diplomatic experience and guided by the principles of our Organization you will successfully preside over the deliberations of this historic session.
We salute your predecessor, Ambassador Paul Lusaka, for the role he played in wisely guiding the work of the thirty-ninth session. During his mandate he faithfully interpreted the peoples' aspirations to freedom, independence, peace and progress.
We should also like to take this opportunity to congratulate Mr. Javier Perez de Cuellar, the united Nations Secretary-General, on his determination and dedication in the implementation of the principles and aims of our Charter.
Forty years ago mankind was emerging, deeply wounded, from the most widespread and brutal conflagration in its history.

The United Nations was born out of the realization shared by all mankind that it was operative to prevent war fever from dominating our planet, a fever that could claim millions of lives, destroy human achievements, and drown in blood the dreams of our children and the hopes of our youth. THis was and remains the central task of the United Nations. Peace, however, is not merely the absence of war. It is primarily the absence of the causes of war. In this respect our Organization has played a fundamental role throughout its 40 years of life.
Forty years ago, when the United Nations Charter was signed in San Francisco, the Organization comprised a mere 51 countries. Today the United Nations family has grown, admitting more Members and its functions becoming more varied and complex. Today the United Nations is of a universal character. This universality reflects the correctness of the purposes and principles enshrined in the Charter, and the universal values it contains. Our Organization has thus been turned into a favorite instrument of all peoples for achieving their deepest aspirations to freedom, independence, peace and progress. It has been transformed into a basic weapon against oppression, humiliation and exploitation and for the establishment of more just and equitable relations among nations. The United Nations has spread the ideals of brotherhood, equality and solidarity among peoples and nations.
The adoption of resolution 1514 (XV) on 14 December 1960, recognizing the right of peoples and countries under colonial domination to self-determination and independence, was a landmark in the life of our Organization. It was the culmination of the international community's awareness that as long as exploitation and domination of countries and peoples persisted, war would continue to devastate our planet. From then on United Nations activities in favor of decolonization and emancipation of peoples experienced an exponential growth.
Despite humankind's efforts, despite the fact that peace constitutes a fundamental aspiration for people the world over, the scourge of war has not yet disappeared. Its causes are still there. Colonialism has not yet been completely eradicated from the face of the earth. There are still situations where peoples are deprived of their country, sovereignty and freedom. Underdevelopment, wretchedness and hunger still ravage a great part of our planet. The economic domination of nations has not been eliminated. The gap separating developed and underdeveloped countries has continued to widen.
International peace and security, peaceful settlement of disputes, rejection of the use of force in international relations and good neighbourliness are fundamental principles, the very cornerstones of our Organization. Nevertheless we are today witnessing a serious worsening of international relations. Frequent violations of the principles and objectives of our Charter are today manifest. We are witnessing an increasing recourse to the threat or use of force and to intervention or interference in the internal affairs of'other States. Conflicts between States have worsened and are taking on increasingly dangerous dimensions. The human and material losses incurred since the Second World War are countless. Currently, not a day passes without war claiming more lives.
In direct contradiction of the requirements of our Charter, forces are emerging in opposition to the inalienable right of peoples to self-determination and independence, and thus blocking their emancipation. There are numerous glaring examples of violation of the principles of sovereignty, territorial integrity and the legitimate right to develop. Destabilization, direct aggression, economic blockade and the use of mercenaries, armed bandits and terrorism have become common occurrences. The spirit of understanding and co-operation among nations which a decade ago was the main trend in international relations, has been replaced by the language of confrontation and cold war.

As a result, international issues are not seen in the framework of the Chatter, in the spirit of San Francisco, but rather through the prism of East-West conflict, thus distorting their true nature. Fascist and dictatorial regimes, regimes which make discrimination and racism the foundation and philosophy of their
policy, survive on our planet, violating with impunity the rights of human beings and of peoples.
We cannot forget that the Nazi fascist and racist ideology was responsible for the conflagration of the Second World War. it committed massacres and cold bloodedly organized genocide. We cannot ignore the fact that there are heirs to the Nazi creed who pursue racist policies" and who do not hesitate to carry out massacres in their own countries and launch aggression and wage war against other countries.
To free the planet of regimes whose policies and practices are directly inspired by Nazi ideology is a basic necessity of the struggle for peace, and a task that should bring together all the efforts of our Organization,,
In the past 25 years the political face of southern Africa has changed radically. Our peoples have carried out a vast process of national liberation and social change that has eliminated foreign domination from roost parts of the region and brought down the rebel minority regime of Southern Rhodesia. In little more than two decades, our people, conscious of their role as the principal factor in the historical process of social transformation, and with the support of peace and freedom-loving forces, have wrenched the initiative from the colonial Powers and moved to a qualitatively new phase that has brought independence and regional co-operation.
It is tills process that is now reaching its logical conclusion in the struggle of the Namibian people against South African colonialism in Namibia, and in the struggle of the South African people against apartheid. It is the elimination of these two phenomena, causes of war and instability in our region, that will at last usher in throughout southern Africa an era of peace, tranquility and prosperity for all of its inhabitants.
Apartheid in South Africa and the illegal occupation of Namibia by South Africa constitute the main focus of regional tension. Apartheid is a serious threat to world peace and security. That is why we say that apartheid is not only a crime against the South African and Namibian people but also a crime against the peoples of the region and against humankind at large.
In South Africa, 24 million blacks, Coloreds and Indians suffer oppression, repression and discrimination under a system that allows political rights and privileges only to a white minority. The 24 million suffer the supreme humiliation of being treated as aliens in their own country, the humiliation of being denied citizenship.
Some 15 million blacks are confined to cheap labor reserves and compelled to till barren lands. In South Africa, the struggle for democracy, equality, peace and social justice is considered a crime.
*
The Pretoria regime, in order to defend and safeguard the privileges of the white minority, has launched unbridled repression against individuals, nationalists and religious bodies, trade unionists, students, teachers and even small children.
Police and army bullets are daily taking the lives of innocent and defenseless people who, throughout the country, are demonstrating peacefully against apartheid, against forced removals to the bantustans, against the pass laws, against arbitrary arrests. The people are not even allowed peacefully to bury their dead.
South Africa has turned into a land of massacre, a society of terror. Today's massacres, coming 25 years after Sharpeville, have demolished the theories of those who tried to see in apartheid a system susceptible of reform, a system with a self-correcting mechanism.
This is one facet of the current South African scenario. But there is another facet that brings a message of hope. He say hope, because the principal initiative for social change is already in the hands of the South African people, the African National Congress (ANC), and other democratic forces.
We say hope, because in the daily struggle against the apartheid system the South African people are already building the new South African nation. South Africans of all colors and races, of all ethnic origins and religious beliefs are engaged in this struggle.
Even within the white community, there are those who strongly believe that only an end to the system of apartheid can bring peace and progress. Today, thousands of young whites are rejecting the racist ideology of their parents.
It is an intensive struggle that takes on new dimensions day after day. It is a struggle in which an entire people show that they have no fear of the regime's repressive machinery. The heroic South African people are facing with their bare hands the army and the police armed with the deadliest of weapons. Over the past year the South African people have thus brought about a new situation: the apartheid regime has lost the little initiative that it may have had in the past and is resorting to increased repression of its opponents.
Ruthless repression is today the sole initiative of the South African Government. The so-called reforms by the regime are no more than a belated attempt to wrest from the people the initiative for political and social change in the country.
Each massacre strengthens the people's hatred of apartheid, each new pledge of relaxation of the racist laws which do not address the most fundamental issue - the dismantling of the apartheid system - is nothing but a ploy to gain time to divide its adversaries and maintain the structures of apartheid as they are.
The only solution to the serious situation in South Africa is therefore the beginning of a process of negotiations between the Government and the legitimate representatives of the South African people, taking as a starting point the release of Nelson Mandela and all other political prisoners with a view to abolishing apartheid. Any attempt to stage a dialog with individuals who are not representative of the people will merely prolong South Africa's present agony.
It is therefore the duty of the entire international community to work with determination, on the basis of these conditions, in order to put an end to apartheid.
We appeal in particular to the Western countries to use all their influence and to bring pressure to bear on the South African Government to accept this process of negotiation without any delay or equivocation.
This year, when we are commemorating the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we cannot fail to mention the plight of Namibia.
Namibia is the last vestige of colonialism in southern Africa. Namibia was a German colony at the beginning of this century. If we look at the map of Africa today, we find that all the other German colonies have won their political emancipation. The independent countries they gave birth to are represented in this hall.
The Namibian people, however, continue to be subject to colonial domination, illegal foreign occupation and ruthless exploitation of their wealth and natural resources.
South Africa is the cause of this situation. South Africa has been frustrating the efforts of the international community to bring about Namibia's independence, in the long process of negotiations to liberate this Territory under United Nations mandate, we have repeatedly been faced with South African intransigence. Pretoria persists in defying and flouting the purposes and principles of our Charter and the relevant resolutions and decisions of the Security Council and the United Nations General Assembly.
This challenge attained its maximum expression with the introduction of so-called linkage. This deplorable concept is as baseless as it is offensive to the right of the Namibian people to self-determination and independence. Long before Cuban troops arrived in Angola, the United Nations General Assembly had taken the decision, in October 1966, to end the South African mandate over the Territory.
Cuban forces are in Angola by the sovereign decision of that Member State of the United Nations, under Article 51 of the Charter, in contrast with the manifest illegality of the South African occupation of the international Territory of Namibia.
It should be recalled that when resolution 435 (1978) was adopted by the United Nations Security Council; Cuban troops were already in Angola. They did not constitute then - nor do they now - a threat to the security of any State in southern Africa. On the contrary, it is South Africa's troops that attack, invade and occupy countries of southern Africa. Cuban troops are in Angola because South Africa invaded Angola even before its independence.
For those reasons, it is both absurd and irrelevant to invoke "linkage" to delay the decolonization of Namibia. "Linkage" must be rejected. It is nothing but a thinly veiled disguise intended to protect the political, economic and strategic interests of South Africa and some Western countries, to the detriment of a sacred right we all prize and defend.
It is our duty to give firm support to the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), their sole and legitimate representative. We must provide SWA20 with all the means necessary for it to emerge victorious in its struggle for a free, independent and united Namibia. This Assembly must categorically reject and condemn the delaying tactics aimed at perpetuating South Africa's illegal occupation and domination of Namibia. Our Organization must repudiate and condemn the so-called interim government set up in Namibia.
Apartheid, like nazism, is not limited to internal oppression and discrimination. It also seeks to export its conflicts abroad through destabilization and aggression. Every country in southern Africa suffers the effects of Pretoria's belligerency and hegemonic ambitions. All of them suffer the effects of interference, war and subversion, orchestrated by the Pretoria regime to impose its own interests. The Pretoria regime has used armed banditry as its operational weapon to massacre defenseless civilians, to destroy economic and social infrastructures in our countries and to stifle the process of national reconstruction and development. Our efforts for regional economic development and co-operation, as expressed in the Southern Africa Development Co-ordination Conference, have met an ineducable enemy in the Pretoria regime. Pretoria has resorted to systematic and constant sabotage of our regional organization with the aim of imposing its own designs, as reflected in the so-called theory of the constellation of States. The Pretoria regime is acting against our political and economic independence. The Pretoria regime wages constant war against the example of the free and just societies that we represent. That is the reason why even today we encounter war situations that are tearing the southern region of Africa apart.
In the case of Mozambique it is a war waged against us through armed bandits. The targets for the armed bandits are the people, their homes, their possessions, the fruit of their labor. Armed banditry indiscriminately tortures,, mutilates, kidnaps men and women, old and young. Armed banditry destroys schools, hospitals, health posts, nurseries, churches, community centers and shops. It attacks public and private transport and slaughters innocent passengers. It destroys economic and transport infrastructures with the aim of disorganizing and paralyzing our economy, preventing development and keeping our country in backwardness. Its actions have as their sole aim the sowing of terror, instability and insecurity. It is the most barbaric and inhuman kind of terrorism.
In Mozambique, despite the non-aggression accord signed in March 1984, irrefutable evidence of grave and systematic violations of the accord by South Africa and of its continued involvement in recruiting, training, organizing, financing and equipping, and in providing leadership and logistic support to, the armed bandits, has recently been brought to light, following the destruction of the terrorist camps by Mozambican armed forces. Confronted with such evidence, the South African Government has publicly admitted its continued involvement in the destabilization of our country. It has thus become more them clear that South Africa is not fulfilling the Nkomati Accord.
The behavior of South Africa with regard to Angola is not different from its behavior in other parts of southern Africa. Indeed, at the very moment when we are addressing this Assembly, the sister Republic of Angola is the victim of barbaric and criminal invasion. Occurring 18 months after the Lusaka Understanding, this invasion, as well as the failed sabotage attempt at the Malongo oil installations, unveil the criminal and aggressive policy of the apartheid regime.
The People's Republic of Mozambique salutes the people of Angola for the firm and solid manner with which it has been able to frustrate the South African attacks and defend its sovereignty, independence and territorial integrity.
The international community must condemn the acts of war that South Africa constantly commits against the States of southern Africa. In southern Africa, children, women and men of all ages are dying every day as a result of Pretoria's aggression, it is essential to end this state of affairs. That will be possible only if we all pool our strength for the total and definitive elimination of the apartheid system. Apartheid is the seed of instability and violence in our region. The regime has already shown itself to be an enemy of peace within and beyond its frontiers. All possible material and financial assistance should therefore be given to the countries of the region to strengthen their defensive capabilities and to carry out their economic development projects.
It is incumbent upon this Organization to reject the attempt by South Africa and its allies to portray the armed bandits as a political opposition in our countries. To accept these maneuvers means, in the final analysis, to connive with the destabilization policy of the racist regime and to give it moral support in its acts of aggression against our countries and peoples.
The role of the United Nations on behalf of the total liberation of peoples is not limited to the political sphere; it extends also to the economic sphere. We have been following with appreciation our Organization's positive role in the economic and social development of each of our countries, through the specialized agencies, bodies and institutions that make up the United Nations family. In this context we congratulate our Organization and its Secretary-General on their
commitment to the pursuit of solutions to the critical economic difficulties Africa is going through.
That commitment has been complemented by the individual and joint action of African countries, which are doing all they can to find the right and appropriate programs to resolve the difficulties affecting them.
The world is in a serious economic situation. The continent of Africa, however, is facing a particularly acute crisis, as the united Nations has rightly noted.
The serious economic situation faced by many countries of our continent has multiple causes, and we must deal primarily with then, over and above the emergency programs needed to save lives threatened by the scourge of famine. Our economies are weak, despite the fact that our continent has much potential. The colonial legacy, manifested in illiteracy, weak development of productive forces and lack of economic infrastructures, denying us the full benefit of existing resources, continues to be deeply felt.
In recent years the economic situation of our continent has become particularly critical as a result of persistent drought and other natural disasters, such as cyclones and floods. Famine has already taken the lives of hundreds of thousands of people and threatens millions of Africans.
External factors are the principal causes of that situation. Among them, one must stress the worsening of the terms of trade, and the consequent fall in export earnings. The unprecedented rise in real interest rates and the dramatic increase in external debt combine with other factors to drain the meager foreign exchange reserves of the African continent.
At the same time, we are affected by the profound international economic recession and are burdened with, the effects of an international economic system that is neither just nor equitable.
Our country, besides suffering the impact of the problems I have just mentioned, is further faced with the effects of the economic aggression, destabilization and undeclared war waged against us by the South African regime.
Our economy has been disrupted and in some areas paralyzed. The economic infrastructure, factories, bridges, roads, railways, power lines and vehicles carrying passengers, medicines, milk and other basic necessities have been destroyed, sabotaged and pillaged. The efforts that our state and the international community are making to save hundreds of thousands of Mozambicans affected by drought are criminally sabotaged.
The twenty-first summit meeting of the Heads of State and Government of the Organization of African Unity (OAU), convened mainly to deal with economic matters, established a priority program for the next five years aimed at creating conditions for national and collective self-sufficiency and for the economic development of our continent. The African countries showed once again their determination to overcome hunger, poverty, illiteracy and disease - in short, backwardness and underdevelopment. Our countries need above all an immediate solution to the problems that the colonial past, external debt and natural disasters have imposed.
We believe that the international community needs to take urgent and effective measures in order to face the critical situation in Africa. The external debt of African countries has; been growing at an alarming rate. Exceptional measures are needed to reduce the enormous burden of debt and to promote the growth of the African economies.
Although we recognize our obligations in respect of the external debt, we think that creditor and debtor countries alike can only gain through the adoption of courageous measures 'co revive our economies. Taking into account the diversity of the financial capacities of debtor countries, ways and means should be found to reschedule, on more favorable terms, part of the debt and convert the rest into grants.
It was in that light that the twenty-first summit meeting of the Heads of State and Government of the OAU called on the international community to find an urgent solution to the problem of increasing African indebtedness. It also called on the industrialized countries to make a substantial increase in the transfer of financial resourced on favorable terns, particularly as donations.
In that context, high priority should be given to the launching of global negotiations on reforming the international monetary and financial system so as to ensure the establishment of a new international economic order to the benefit of all countries and peoples.
It is likewise essential for the international community to act firmly and with determination against the destabilization policy pursued by South Africa, to eradicate armed banditry and to provide support for the southern African countries that suffer the consequences of direct and indirect aggression carried out by the Pretoria regime.
We express our profound gratitude to the countries, the United Nations specialized agencies, and the solidarity organizations throughout the world that have contributed to the fight against hunger and disease in our country and cur continent. International solidarity unites men and women of all continents and strengthens our determination to overcome under-development and poverty.
We note with concern the increase in focal points of tension and war in various regions of the world, including the African continent, which is being troubled by conflicts and war. Apart from the tragedy of southern Africa, our continent is witnessing situations causing the death and suffering of thousands of human beings.
In Western Sahara there still rages the conflict that has been a cause of concern to the OAU and the world. We are in favor of negotiations between the Kingdom of Morocco and the POLISARIO Front, in the framework of the relevant decisions of the Organization of African Unity and the United Nations. It is our fervent hope that Morocco will take a constructive position so that the people of the Sahraoui Arab Democratic Republic may find peace, and in peace build their future.
We support the struggle of the Palestinian people to achieve its legitimate and inalienable rights, including in particular the establishment of a free and sovereign State.
We demand the withdrawal of Israel from occupied Arab territories and from Lebanon, and respect for the sovereignty and territorial integrity of the latter.
In the history of conflict between nations, of the domination of one people by another, the case of East Timor stands out as a dramatic and unhappy example. The voice of the Timorese people remains silenced by the weapons of Indonesian troops. In East Timor, the people's right to self-determination and independence is being sacrificed to political, economic and strategic interests. We believe that it is imperative for our voice to be raised on behalf of justice and the legitimate aspirations of the Timorese people.
We demand the total and complete withdrawal of Indonesian troops from East Timor so as to allow the Timorese people, under the leadership of FBETILIW, their legitimate representative, to achieve freedom, self-determination, independence, peace and progress. He appreciate the Secretary-General's role in seeking a negotiated settlement of the problem together with the other parties involved, including Portugal, the administering Power of the Territory of East Timor.
In Korea we support efforts for the peaceful reunification of that country.
In Latin America we view with apprehension the destabilization of Nicaragua. We appeal for strict respect for Nicaraguan sovereignty and territorial integrity and for an end to acts of aggression against that country. In the search for a negotiated settlement of the conflict we support the efforts of the Contador group.
The struggle for peace and the removal of the specter of nuclear confrontation is a high priority for all humankind. Peace is the basis for the economic and social development of our countries; it also offers hope for a prosperous and radiant future for peoples.
The transformation of the Indian Ocean into a zone of peace, free from nuclear weapons, through the dismantling of all military bases and the speedy implementation of the Declaration of the Indian Ocean as a Zone of Peace, is an intrinsic part of this struggle. However, to the detriment of the littoral countries and the international community in general, the task of the Ad Hoc Committee on the Indian Ocean has been complicated owing to the stand of certain countries which consistently put obstacles in the way of holding a conference on this issue. In this context, we reaffirm our support for the holding of a United Nations conference on the Indian Ocean in order to take concrete steps towards implementing United Nations General Assembly resolution 2832 (XXVI).
The struggle for peace signifies serious and constructive commitment by all countries and peoples to the struggle for general and complete disarmament, an end to the arms race and a freeze as a step towards subsequent reduction and destruction of nuclear weapons, and a freeze in military spending.
The struggle for disarmament is a struggle for peace and development. Without disarmament there can be no peace, and without peace there can be no development.
We welcome the beginning of the Geneva talks between the two great Powers with the aim of reaching mutual understanding and finding solutions for ending the arms race, to the benefit of the interests of all countries.
We are celebrating the fortieth anniversary of the founding of the United Nations in the year proclaimed by our Organization as International Youth Year. Youth is the sap of our nations and as such the sap of our Organization. Allowing young people to play an active part in shaping the destiny of our countries is to ensure a better morrow for our peoples. It is the young who have the dynamism to develop and change the world. It is the young who nurture the bright dream of a calm tomorrow - a tomorrow without wars, a tomorrow with peace and prosperity. We therefore support our Organization's decision to proclaim 1985 as International Youth Year.
In the People's Republic of Mozambique we continue to invest massively in our young people as the guarantee of our future. In the same context, we think that the individual and collective efforts of our countries are of vital importance in assuring the well-being of our children. The bulk of our human, financial and material resources should be channeled to this end.
Our Government gives full support to the current efforts of the united Nations Children's Fund (UNICEF) to achieve universal immunization of children by the year 1990. We believe that that program will have positive results for our developing countries since it will reduce the child death-rate. In the People's Republic of Mozambique this program is being given high priority, as have past programs aimed at physical and mental health and the normal and balanced development of our children.
The celebration of the fortieth anniversary of the United Nations is an occasion to reflect deeply on the role of our Organization, on its universal significance, and on the need to improve its effectiveness. The United Nations has affirmed itself as an indispensable Organization in the pursuit of peace, disarmament, development, and harmony among nations.
Forty years after the founding of the United Nations and more than ever before, our primary efforts are aimed at saving our planet from the scourge of war. We are confident that, inspired by these 40 years and by the new decade that appears on the horizon, we shall be able to rededicate our energies and commitment to achieving the principles and purposes of the San Francisco Charter. In this respect the celebration of the International Year of Peace in 1986 will be a positive step in the overall process of humankind's struggle for a better world.
The People's Republic of Mozambique reaffirms its readiness to co-operate with all the peoples and countries of the world, irrespective of their political, economic and social systems, in the realization of world peace and the strengthening of international security.
A luta continual
